DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on August 9, 2021 is acknowledged.  The traversal is on the ground(s) that Group III should be added to the elected group.  This is not found persuasive because the generic apparatus claim could be amended to contain mechanical parts which would place the claim outside the purview of the examiner’s area of expertise. However, the examiner will add the claims directed to the oxide film (claims 1-8). Therefore, claims 1-11 will be examined and claim 12 is withdrawn.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, 5-7 and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	Claim 2 is rejected because it has not been set forth that the first layer includes an additional part of the first layer; i.e., “the other part of the first layer”.
 	Claim 5 is rejected because it has not been set forth that the second layer containing columnar structures are crystals.
 	Claims 6 and 7 are rejected because the aspect ratio of 1 would not constitute any elongation in any direction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO2013125197 with citations taken from Ishida (US 10,704,541) as the English translation.

 	The layers have a thickness in the range of 1 micron to 3 microns.  The oxide particles may have a particle diameter in a range of 0.1-4 microns (see col. 6, lines 10-13, 19-23).  WO teaches that the oxide particle may be densely gathered together (see col. 6, lines 52-57).  WO teaches that the layers may be different oxides (see col. 14, lines 4-7).  WO teaches that the iron-based sliding member may be made from material containing iron as a major component, such as cast iron, iron based metallic ceramic and steel (see col. 13, lines 50-57).  WO meets the limitations of the claims other than the differences that are set forth below.
 	WO does not specifically teach that the oxide coating film contains a first layer at least fine crystals and second and third layers containing columnar structures.  However, given that the product of WO is compositionally and structurally similar to that of the present application, one of ordinary skill in the art would have a reasonable expectation that the product of WO would exhibit substantially similar properties, including crystal and columnar structures and properties as claimed.

 	With respect to claim 11, WO teaches that the iron based slide member may be prepared from cast iron and steel.  These materials contain sulfur.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16462089/20210919